UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                      No. 98-4775

ROHAN WILSON TEAGNE,
Defendant-Appellant.

Appeal from the United States District Court
for the Western District of Virginia, at Charlottesville.
James H. Michael, Jr., Senior District Judge.
(CR-98-33)

Submitted: April 27, 1999

Decided: May 17, 1999

Before MURNAGHAN and LUTTIG, Circuit Judges, and
BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Andrea S. Lantz, Charlottesville, Virginia, for Appellant. Robert P.
Crouch, Jr., United States Attorney, Bruce A. Pagel, Assistant United
States Attorney, Charlottesville, Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Rohan Teagne appeals his convictions for possession with intent to
distribute cocaine base in violation of 21 U.S.C.§ 841(a)(1) (1994),
and carrying a firearm in relation to a drug trafficking crime in viola-
tion of 18 U.S.C. § 924(c) (1994). Finding no error, we affirm.

Teagne claims that the drugs seized from the search of his jacket
following his arrest should have been suppressed because there was
no reasonable suspicion to justify his initial detention. Under Terry v.
Ohio, 392 U.S. 1 (1968), an officer may stop and question an individ-
ual based upon "specific and articulable facts which, taken together
with rational inferences from those facts, reasonably warrant that
intrusion." Id. at 21. In light of the facts of this case and the inferences
that may be drawn from these facts, we find that the officers had rea-
sonable suspicion to detain Teagne for investigative purposes. Thus,
Officer Fields was entitled to attempt to stop Teagne and the district
court correctly denied Teagne's motion to suppress.

Regarding Teagne's challenge to the sufficiency of the evidence,
we ask whether "`any rational trier of fact could have found the essen-
tial elements of the crime [charged] beyond a reasonable doubt.'"
United States v. Johnson, 54 F.3d 1150, 1153 (4th Cir. 1995) (quoting
Jackson v. Virginia, 443 U.S. 307, 319 (1979)). Viewing the evidence
of this case in a light most favorable to the government, there was suf-
ficient evidence for a reasonable jury to infer that Teagne possessed
the cocaine with the intent to distribute it.

Teagne also claims that there was insufficient evidence to support
his conviction for carrying a firearm in connection with a drug traf-
ficking offense. The gun for which Teagne was convicted of carrying
was found in the area where Teagne and the officers had just fought.
During the fight Fields dropped his flashlight, handcuffs, mace, baton,
and tie. The officers did not observe a gun on the ground prior to the
incident and no one else was observed in the area during and after the
encounter with Teagne. Moreover, after Teagne was released from the
hospital he acknowledged to an officer that he had possessed a gun
prior to his arrest. Viewing this evidence in a light most favorable to

                     2
the government, there was sufficient evidence from which a jury
could have found that Teagne knowingly carried a gun during a drug
trafficking offense.

Teagne contends that the district court erred in denying his request
for a jury instruction on the lesser-included offense of simple posses-
sion of cocaine. See 21 U.S.C. § 844 (1994). The decision to give or
not to give a jury instruction is reviewed for an abuse of discretion.
United States v. Burgos, 55 F.3d 933, 935 (4th Cir. 1995). Here,
Teagne failed to sufficiently place in dispute the distinguishing ele-
ment of the lesser-included offense--his intent in possessing the
cocaine--to require a lesser-included offense instruction. Therefore,
the district court acted within its discretion in refusing to give a jury
instruction on the lesser-included offense of simple possession of
cocaine.

Teagne's final claim is that the district court erred in refusing to
instruct the jury that a conviction required proof that he both used and
carried a firearm. This court has long recognized that "a conjunctive
indictment . . . permits disjunctive consideration of guilt," and that
proof of either prong charged in a conjunctive indictment will support
a guilty verdict. United States v. Champion, 387 F.2d 561, 563 n.6
(4th Cir. 1967). Therefore, an indictment that charges a defendant
with using and carrying a firearm under § 924(c) does not require the
government to prove that the defendant both used and carried the fire-
arm. See United States v. Earls, 42 F.3d 1321, 1327 (10th Cir. 1994).
Accordingly, the district court did not abuse its discretion by refusing
to instruct the jury that the government had to prove that Teagne both
used and carried a firearm. See Earls, 42 F.3d at 1327. In addition,
the district court's instruction did not expose Teagne to criminal
charges not presented in the indictment and thus did not impermiss-
ibly amend the indictment. See id.; United States v. Floresca, 38 F.3d
706, 710 (4th Cir. 1994).

We therefore affirm Teagne's convictions. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

AFFIRMED

                     3